Order Filed on July 15, 2016




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-16-00798-CV

   IN RE DEBRA ARNITA EPPS, IRVING HOLDINGS, INC. D/B/A YELLOW CAB,
                     AND HINES AUTO LLC, Relators

                 Original Proceeding from the 134th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-14-00843

                                          ORDER
                          Before Justices Francis, Evans, and Stoddart

       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

We ORDER relators to bear the costs, if any, of this original proceeding.


                                                  /s/ CRAIG STODDART
                                                      JUSTICE